Citation Nr: 0009636	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-05 335A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for proctitis, currently 
rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active duty from January 1943 to February 
1946.

The veteran's representative has raised the issue of 
entitlement to service connection for a mental disorder.  
This claim is referred to the RO for appropriate action.


REMAND

The veteran asserts the level of impairment arising from 
proctitis is greater than is reflected by the currently-
assigned 10 percent disability rating.  He requests that an 
increased rating be assigned.  Because the veteran has 
perfected an appeal as to the assignment of the initial 
rating for proctitis following the initial award of VA 
compensation, the VA is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection until the 
present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A review of the veteran's claims file indicates that some VA 
treatment records may be missing.  According to several 
statements contained in the file, the veteran has at least 
four folders of medical records located at the VA Medical 
Center.  One of these folders has apparently been misplaced 
at the Medical Center.  Additionally, it does not appear that 
copies of all of the treatment records generated by the 
Medical Center have been associated with the veteran's claims 
file.  Any VA medical records are deemed to be constructively 
of record in proceedings before the Board and should be 
obtained prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Especially given the nature of the veteran's 
disability, recent treatment records are likely to provide 
the best evidence of the current level of impairment 
resulting from the veteran's proctitis.  There are 
indications in the claims file that the veteran currently 
receives both VA and private medical treatment.  As noted 
above, VA records must be obtained for review.  If any 
private medical records contain information pertinent to the 
appropriate disability rating to be assigned to the veteran's 
proctitis, these should be obtained for review as well.

The most recent VA examination for purposes of compensation 
was conducted in July 1998.  To constitute a useful and 
pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  For 
this reason, especially in light of the nature of the 
veteran's disability, the Board is of the opinion that 
another VA examination for rating purposes should be 
accomplished prior to further review of the veteran's claim.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
ascertain whether he has received any 
private medical care for proctitis and if 
so, should obtain thl)ghQ
T
  NQTF3;Zl)hee)z|ja)dlmUIRA
KKVUPM*Ho}l{)zlj|{UT NC@LLWYohzl!z %)}al=?TULICZ^]\@clz)fo){ljf{mzbz	EV[\QGGoh}dlg}';'O$O<oVQF_@JUYd)hee){ljf{mz)S	Pyc9/ \NAP[UAglg})hoof{mlm)H P 
N-|	 OC[QW[So)}al)`gjly}`SAS

EZI]T-~ \V
EMRN
NVCCNUS  /4WT URY
I
LE
 in his claims 
file for inclusion in the file.  Another 
attempt to locate the missing volume of 
records should be made and the efforts 
taken to locate the records should be 
documented for the claims file.

3.  The veteran should be afforded a VA 
examination to identify the current 
severity of the veteran's proctitis.  The 
claims folder, including any evidence 
obtained pursuant to the above requests, 
should be made available to the examiner 
for review before the examination.  All 
tests or studies deemed helpful by the 
examiner should be performed in 
conjunction with the examination and the 
results made available to the examiner.  
The examiner should describe the level of 
impairment resulting from the veteran's 
proctitis, including a description of the 
objective effects the disability has upon 
the veteran's daily functioning.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



